                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )      MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )      SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court is Plaintiff’s Motion to Strike the Untimely Report of
Ellen Chang, ScD (Doc. 12582). The Court held oral argument on the Motion
on July 9, 2021. For the following reasons, the Motion is DENIED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured       and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for August 23, 2021. 2
         Plaintiff Elizabeth Kahn, the second bellwether plaintiff, originally
planned to call Dr. David Kessler as her regulatory expert at trial. Plaintiff has
since learned, however, that Dr. Kessler is unavailable, and she has now

1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
designated Dr. David Ross and Dr. Laura Plunkett to provide regulatory
opinions. To rebut the new opinions of these experts, Sanofi has offered
supplemental opinions from their expert Dr. Ellen Chang. In the instant
Motion, Plaintiff seeks to exclude Dr. Chang’s supplemental expert report.
Sanofi opposes the Motion.



                                    LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:
               (a) the expert’s scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue;
               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and
               methods; and
               (d) the expert has reliably applied the principles and
               methods to the facts of the case. 3
       The current version of Rule 702 reflects the Supreme Court’s decisions
in Daubert v. Merrell Dow Pharms., Inc. 4 and Kumho Tire Co. v. Carmichael. 5
The threshold inquiry in determining whether an individual may offer expert
testimony under Rule 702 is whether the individual has the requisite
qualifications. 6 After defining the permissible scope of the expert’s testimony,

3 FED. R. EVID. 702.
4 509 U.S. 579 (1993).
5 526 U.S. 137 (1999).
6 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v.

  Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert
  witness to testify if it finds that the witness is not qualified to testify in a particular field or
  on a given subject.”).
                                                  2
a court next assesses whether the opinions are reliable and relevant. 7 As the
“gatekeeper” of expert testimony, the trial court enjoys broad discretion in
determining admissibility. 8
       First, to assess reliability, a court considers whether the reasoning or
methodology underlying the expert’s testimony is valid. 9 The party offering the
testimony bears the burden of establishing its reliability by a preponderance
of the evidence. 10 Courts should exclude testimony based merely on subjective
belief or unsupported speculation.          11   Courts must, however, give proper
deference to the traditional adversary system and the role of the jury within
that system. 12 “Vigorous cross-examination, presentation of contrary evidence,
and careful instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence.” 13 After
assessing reliability, a court evaluates relevance. 14 In doing so, a court must
determine whether the expert’s reasoning or methodology “fits” the facts of the
case and will thereby assist the trier of fact in understanding the evidence. 15
       Federal Rule of Evidence 703 further provides that an expert may offer
opinions based on otherwise inadmissible facts or data but only if (1) they are
of the kind reasonably relied upon by experts in the particular field; and (2)
the testimony’s probative value substantially outweighs its prejudicial effect. 16




7 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). See also Wellogix, Inc. v.
  Accenture, L.L.P., 716 F.3d 867, 881–82 (5th Cir. 2013).
8 Wellogix, 716 F.3d at 881.
9 See Daubert, 509 U.S. at 592–93.
10 See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
11 See Daubert, 509 U.S. at 590.
12 See id. at 596.
13 Id.
14 Burst v. Shell Oil Co., 120 F. Supp. 3d 547, 551 (E.D. La. June 9, 2015).
15 Id.
16 FED. R. EVID. 703.

                                                3
                            LAW AND ANALYSIS

       Plaintiff argues that Dr. Chang’s supplemental report does not contain
any new regulatory opinions. Plaintiff argues that the report instead repeats
challenges that Sanofi made regarding Plaintiff’s expert biostatistician, Dr.
David Madigan. According to Plaintiff, then, the opinions in Dr. Chang’s
supplemental report are untimely and should have been included in her
original report. In response, Sanofi emphasizes that in their new labeling
opinions, Dr. Ross and Dr. Plunkett rely heavily on Dr. Madigan’s work,
rendering Dr. Chang’s supplemental opinions appropriate and timely.
       After reviewing the supplemental report of Dr. Chang, the Court finds
that the report is an appropriate rebuttal to the opinions of Dr. Ross and Dr.
Plunkett. At the start of her report, Dr. Chang notes that Dr. Ross and Dr.
Plunkett expressly rely on the work of Dr. Madigan. 17 Specifically, they rely on
Dr. Madigan’s analysis of the FDA’s Adverse Event Reporting System (the
“FAERS” database). 18 In his work, Dr. Madigan searched the FAERS database
and, per Dr. Chang, “identified six observed reports that he classified as
irreversible alopecia with docetaxel treatment as of the first quarter of 2008.” 19
       Notably, this Court has previously rejected Sanofi’s argument that for
Dr. Madigan’s FAERS analysis to be reliable, he needed to conduct both a
“signal identification” and “signal evaluation.” 20 In other words, Sanofi averred
that Dr. Madigan should have individually assessed the reports he retrieved
to ensure that each one related to permanent alopecia. The Court ruled,
however, that Dr. Madigan, being a statistician, appropriately focused on




17 Doc. 12582-2 at 2.
18 Id.
19 Id. at 3.
20 Doc. 12098 at 13–14.

                                        4
signal identification. A signal evaluation would involve an epidemiologic
assessment, which falls outside the realm of Dr. Madigan’s expertise.
       Now, Drs. Ross and Plunkett rely on Dr. Madigan’s signal identification
to support their opinions. Dr. Ross, for example, in his assessment of “whether
there is ‘some basis to believe there is a causal relationship between’ Taxotere
and [permanent chemotherapy-induced alopecia],” pointed to Dr. Madigan’s
analysis of the FAERS database. 21 Dr. Ross, however, testified that he did not
individually evaluate the reports that Dr. Madigan retrieved. 22
       To rebut Drs. Ross and Plunkett, Dr. Chang evaluated the reports that
Dr. Madigan identified, and Dr. Chang opined that “these reports do not
pertain to permanent or irreversible alopecia that persisted for at least six
months.” 23 She concludes that the reports “provide no evidence to support a
causal effect of docetaxel on permanent or irreversible alopecia.” 24 The Court
sees this as an appropriate response to the work of Drs. Ross and Plunkett.
The Court, therefore, rejects the notion set forth by Plaintiff that Dr. Chang is
presenting opinions that should have been included in her original report.



                                     CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Strike the Untimely
Report of Ellen Chang, ScD (Doc. 12582) is DENIED.
       New Orleans, Louisiana, this 10th day of July, 2021.



                                               JANE TRICHE MILAZZO
                                               UNITED STATES DISTRICT JUDGE

21 Doc. 12582-9 at 23, 29 (quoting regulations relating to drug labeling).
22 Doc. 12738-3 at 3.
23 Doc. 12582-2 at 8.
24 Id.

                                              5
